Appellants were convicted of a felony in Irion County, and are in this Court on an appeal therefrom.
The appeal bond is defective in that it does not recite that appellants have been convicted of a felony. We have heretofore held in Ex parte Hagler, 28 S.W.2d 550: "It is essential, under the statute, that it be stated in the bond that the accused had been convicted of a felony. Articles 817 and 818, C. C. P.; Read v. State, 109 Tex.Crim. R.,4 S.W.2d 547." Also see Teel v. State, 91 S.W.2d 747, and cases there cited.
This appeal will be dismissed, and appellants granted fifteen days from this date in which to file a proper appeal bond.
Appeal dismissed.
                 ON MOTION TO REINSTATE APPEAL.